

115 HR 1604 IH: Health IT Modernization for Underserved Communities Act of 2017
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1604IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Ms. Bass introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to extend to physician assistants eligibility for
			 Medicaid incentive payments for the adoption and use of certified
			 electronic health records, whether or not such physician assistants
			 practice at a rural health center or Federally qualified health center.
	
 1.Short titleThis Act may be cited as the Health IT Modernization for Underserved Communities Act of 2017. 2.Extending physician assistant eligibility for Medicaid electronic health record incentive payments (a)In generalSection 1903(t)(3)(B)(v) of the Social Security Act (42 U.S.C. 1396b(t)(3)(B)(v)) is amended by striking insofar as the assistant is practicing in a rural health clinic that is led by a physician assistant or is practicing in a Federally qualified health center that is so led.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made for calendar quarters beginning on or after the date of enactment of this Act.
			